Citation Nr: 0909394	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.  

2. Entitlement to service connection for a right wrist 
disorder, claimed as arthritis.  

3.  Entitlement to service connection for a left wrist 
disorder, claimed as arthritis.  

4.  Entitlement to service connection for a right hand 
disorder.  

5.  Entitlement to service connection for a left hand 
disorder.  

6.  Entitlement to service connection for a right hip 
disorder.  

7.  Entitlement to service connection for a left hip 
disorder, claimed as trochanter bursitis.  

8.  Entitlement to service connection for a right knee 
disorder.  

9.  Entitlement to service connection for a left knee 
disorder.  

10.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar arthritis at L5-S1 with sclerosis.  

11.  Entitlement to an initial compensable rating for 
residuals of an injury to the great toe of the right foot.  

12.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

The issues of entitlement to initial increased ratings for 
low back, right great toe, and right wrist disabilities are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

As a final procedural matter, in a June 2004 rating action, 
the RO denied service connection for sinusitis and atypical 
inhalant allergies.  In an August 2004 rating action, the RO 
granted service connection for stress incontinence.  In a 
January 2006 statement, the Veteran described continued sinus 
and allergies problems, as well as bladder incontinence.  

The issues of whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for sinusitis and allergies, as well as a claim 
for a higher rating for stress incontinence have not been 
adjudicated by the RO and are, therefore, referred for 
appropriate action.  


FINDINGS OF FACT

1.  Chronic left foot, right wrist, left wrist, right hand, 
and left hand disorders are not currently shown.  

2.  Bilateral hip and bilateral knee arthralgia was shown in 
service; post-service evidence shows a diagnosis of bilateral 
knee and bilateral hip strain.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

2.  A right wrist disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

3.  A left wrist disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

4.  A right hand disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

5.  A left hand disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

6.  A left hip disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

7.  A right hip disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

8.  A left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

9.  A right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Left Foot, Bilateral Wrists, Bilateral Hands

Available service treatment records reflect medical care for 
bilateral wrist pain, tendonitis of the left wrist, right 
hand pain, a fractured right middle finger, right thumb 
tendonitis, and bipartite sesamoid of the left foot (with 
suspicions of a delayed or nonunion of a possible fracture 
versus progressive arthritis) on various occasions between 
2000 and 2003.  Based on the Veteran's complaints at a VA 
examination conducted in December 2003 just three weeks 
before retirement from service, the examiner assessed, in 
pertinent part, arthralgias of the wrists, hands, and left 
foot.  

A January 2004 private medical record included a notation 
that the Veteran had degenerative joint disease of her left 
foot.  However, X-rays taken of her left foot at the February 
2004 VA general medical examination were normal.  The 
February 2004 VA examiner did not diagnose a left foot 
disorder.  

In addition, radiographic films taken of the Veteran's wrists 
and hands at the February 2004 VA general medical examination 
were negative except for subcortical cystoid changes in both 
hands.  Indeed, the physical examination completed on her 
wrists and hands at that time were normal, with full range of 
motion and no joint deformity, swelling, erythema, warmth, or 
pain to palpation.  The examiner did not diagnose a disorder 
of the Veteran's wrists or hands and, in fact, specifically 
stated that her left wrist strain had resolved.  

As the evidence shows, the Veteran received treatment for 
various left foot, wrist, and hand complaints in service.  Of 
particular significance, however, is the absence of diagnoses 
of left foot, bilateral wrist, and bilateral hand disorders 
in the post-service medical records.  Without a finding that 
the Veteran has chronic left foot, bilateral wrist, and 
bilateral hand disorders, service connection for such 
disorders cannot be awarded.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability, there can be no valid claim).  

Consequently, the preponderance of the evidence is against 
the Veteran's claims for service connection for a left foot, 
bilateral wrist, and bilateral hand disorders, and the 
reasonable doubt doctrine is not for application.  As such, 
the appeals are denied.  In reaching these decisions, the 
Board notes that, throughout the current appeal, she has 
asserted a continuity of pertinent symptomatology.  Indeed, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued symptoms (pertaining to the claimed disorders) 
since active service is inconsistent with the other evidence 
of record.  Indeed, as the Board has discussed herein, while 
service treatment records reflect some pertinent findings, 
post-service evidence does not provide current diagnoses of 
the claimed left foot, bilateral wrist, and bilateral hand 
disorders.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented pertinent diagnoses following active duty 
discharge and finds her recollections as to symptoms 
experienced in the past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through her statements.  

Also in reaching these decisions, the Board has considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to her through her senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, she is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Such 
competent evidence has been provided by the medical personnel 
who have examined and/or treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective assertions of diagnoses of left foot, 
bilateral wrist, and bilateral hand disorders.  In light of 
the above discussion, the Board concludes that the 
preponderance of the evidence is against these service 
connection claims and that there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.  

Bilateral Hips and Bilateral Knees

Service treatment records reflect multiple occasions of 
medical care for bilateral knee and bilateral hip pain.  A VA 
examination conducted in December 2003, just several weeks 
prior to the Veteran's retirement from active duty, included 
assessments of arthralgia of her knees and hips.  
Post-service medical records reflect continued treatment for, 
and evaluation of, knee and hip pain.  

X-rays taken of the Veteran's knees and hips at the February 
2004 VA general medical examination were negative.  A 
physical examination conducted on these joints at that time, 
however, demonstrated some popping and clicking with flexion 
and extension of the right knee, slight limitation of flexion 
of the left knee, and limitation of flexion of both hips.  
The examiner diagnosed bilateral knee strain and bilateral 
hip strain.  

Given in-service diagnoses of arthralgia of the knees and 
hips, and post-service evidence of diagnosed bilateral knee 
and bilateral hip strain within weeks of discharge, the Board 
finds that service connection is warranted for bilateral hip 
and bilateral knee disorders.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision of the issues adjudicated in this 
decision.  The letter informed her of what evidence was 
required to substantiate these claims and of her and VA's 
respective duties for obtaining evidence.  

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in March 2006, the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings as well as notice of the type of 
evidence necessary to establish effective dates.  With this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the service connection claims 
adjudicated in this decision.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim adjudicated in this decision 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent private and VA 
post-service treatment that the Veteran received.  Also, the 
RO procured, and associated with the claims file, all 
available service treatment and personnel records.  She was 
accorded a VA examination in February 2004.  In addition, she 
was given an opportunity to set forth her contentions at a 
hearing but declined to do so.  The Board finds, therefore, 
that the available records and medical evidence have been 
obtained in order to make an adequate determination as to the 
claims adjudicated in this decision.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the claims for bilateral knees and bilateral 
hips, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a left foot disorder is denied.  

Service connection for a right wrist disorder, claimed as 
arthritis, is denied.  

Service connection for a left wrist disorder, claimed as 
arthritis, is denied.  

Service connection for a right hand disorder is denied.  

Service connection for a left hand disorder is denied.  

Service connection for a right hip disorder is granted.

Service connection for a left hip disorder, claimed as 
trochanter bursitis, is granted.

Service connection for a right knee disorder is granted

Service connection for a left knee disorder is granted.


REMAND

After a thorough review of the claims folder, however, the 
Board finds that further evidentiary development of the 
remaining issues is necessary prior to a final adjudication 
of the claims.  The Board regrets the delay caused by this 
remand.  

Specifically, the Veteran was last accorded a VA examination 
in February 2004.  At that time, she underwent a VA general 
medical examination which demonstrated some pain on lateral 
motion of her lumbar spine as well as a very small callous on 
her right great toe.  The remainder of the examination of her 
low back, right great toe, and carpal tunnel syndrome of her 
right wrist was, however, normal.  

Thereafter, in a February 2009 statement, the Veteran 
asserted that her disabilities were more severe than shown by 
the current ratings.  VA's General Counsel has indicated 
that, when, as here, a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  She further maintained that the record 
was stale.  

Subsequent medical records reflecting continued outpatient 
treatment for these disabilities are included in the claims 
folder but do not provide sufficient evidence with which to 
evaluate these claims properly.  Consequently, the Board 
finds that additional VA examinations are necessary to 
determine the current nature and extent of the Veteran's low 
back, right great toe, and right carpal tunnel syndrome 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of low back, 
right great toe, and right carpal tunnel 
treatment that the Veteran may have 
received at the VA Medical Center in 
Nashville, Tennessee, since May 2006.  
Associate all such available records with 
the claims folder.  

2.  Schedule the Veteran for an 
examination(s) to determine the nature and 
extent of her low back, right great toe, 
and right wrist disabilities.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination(s).  Any testing deemed 
necessary, including X-rays, should be 
performed.  

With regard to the low back disability in 
particular, the examiner should provide 
the ranges of motion of the lumbar spine 
and should discuss the presence or absence 
of muscle spasm, guarding, abnormal gait, 
abnormal spinal contour (such as scoliosis 
or reversed lordosis), abnormal kyphosis, 
favorable or unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  

With regard to the right great toe 
disability in particular, the examiner 
should note whether the Veteran has 
undergone a resection of the metatarsal 
head of her right great toe.  The examiner 
should also discuss whether this 
disability is of such severity as to 
equate essentially to amputation of the 
right great toe.  

With regard to carpal tunnel syndrome in 
particular, the examiner should discuss 
the presence (including degree) or absence 
of any incomplete or complete paralysis of 
the median nerve of the Veteran's right 
hand.  

With regard to all the claims, the 
examiner should discuss whether the 
Veteran's disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  Further, the examiner should 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
repeatedly over a period of time.  

3.  Thereafter, re-adjudicate the 
remaining issues on appeal.  If the 
decision remains adverse to the Veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until she is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of her claims.  38 C.F.R. § 3.655 
(2008).  She has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


